internal_revenue_service p o box cincinnati oh release number release date date date legend x program y state z dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x x will enable capable and qualified y graduating high school seniors to advance themselves through education and to participate in mentorships with y nonprofit_organizations or governmental agencies x is primarily intended to aid students who are unlikely to receive sufficient assistance from conventional sources upon completion of high school recipients will receive their award to pursue post-secondary education in addition recipients are required to work summer internships from local nonprofit_organizations or governmental agencies for at least two summers working summer internship is one of the renewal requirements under x x is a four-year supplemental award program intended to cover the unmet needs of the student the amount allocation and utilization of the award will be determined after all other financial aid resources and expected family contributions have been applied you currently plan to provide each recipient z dollars per year during their four years of college x is intended to provide awards to individuals who show promise of benefiting significantly from the education and who can be expected to become more useful citizens with special attention to identify those who are not likely to obtain the assistance from convention sources the amount for each award is z dollars for all recipients with allocations and designations between scholarships and internships based on individual circumstances and needs you will make the existence of x known by communicating it to school officials students school counselors teachers administrators and local nonprofits you may also publicize through the iiiternet and social media potential recipients complete an application including information about their background and family academic achievement extracurricular activities community service involvement educational and career goals a personal statement explaining how they meet the leadership criteria and three letters of recommendation to be eligible to apply an applicant a must have attended and graduated from a high school or other secondary schoo in the state of m b must have been admitted to an accredited and qualifying institution c must not be related to any director or manager of or substantial_contributor to you be employed by any business of which any such person is a significant owner or be a descendant of such an employee or to any other person who could be designated as a disqualified_person and d must have submitted to you a completed application recipients are selected based on the following criteria a must be at least a high school senior on track to graduate with a minimum cumulative and current grade point average anticipated to be at least b must submit act or sat scores as one factor to be weighed in judging academic excellence c a record of community involvement to demonstrate leadership potential and commitment to the y community d involved in meaningful participation in extracurricular activities e must submit a completed application along with academic transcripts letters of recommendation student essays parental income verification and a college financial aid award letter and f personal interview on recipients motivation character ability and potential requirements and conditions to maintain and qualify for renewal include a must be enrolled full time b remain in good academic standing with verification from the college c must demonstrate satisfactory academic progress d showing continued financial eligibility e maintain required communications with your staff f g a narrative report at the conclusion of every semester and all financial aspects are properly accounted for letter catalog number 58222y h participate in at least two summer internships with a narrative report at the conclusion of their internship which includes an assessment of the experience and accomplishments awards will be disbursed to the academic institutions paid to the organizations where the recipients perform the internships or paid to the recipients directly any awards made directly to the recipients will require a report with receipts you will take all reasonable steps to recover any funds that the grant recipient has used for improper purpose your selection committee will be appointed by you and should consist of two or more qualified persons the committee will vary from year to year and will consist of individuals whose families are ineligible to receive grants under x the committee has the sole authority to award x relatives of members of your committee or your officers directors or substantial contributors are not eligible for the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to ari inaividual for travel study or other similar purposes however a grant that meets ail of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures doiit differ significantly from those described in your original request 2cet this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y dh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives ali funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
